DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretations - 35 USC § 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Since the limitation of claims 1, 16 and 17 uses a means plus for terms "the signal input configured to ", " the signal output configured to "  coupled with functional language without reciting sufficient structure to achieve the function have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim elements listed above for claim 1 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows the corresponding structure described in the specification and found to be sufficient.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9,2011 ).

Double Patenting
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S Patent No 10904636 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in the pending application are broader than the ones in patent, In re Van Ornum and Stanq, 214 USPQ 761, broad claims in the pending application are rejected under anticipation type double patenting over previously patented narrow claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the pending claims 1-20 and patent claims 1-19 are directed to the same invention with a different in scope (broader in scope than the patent claim) and are therefore an obvious variant thereof. Therefore, claim 1 of the pending application is generic to all that is recited in the claim 1 of the conflicting patent. That is, claim 1 of the pending application is anticipated by claim 1 of the conflicting patent. 
Claims 16 and 17 in the pending application is anticipated by claim 19 of the conflicting patent, respectively, are analyzed similarly. 
As to claim 2, is anticipated by the patent claim 2.
As to claim 3, is anticipated by the patent claim 3.
As to claim 4, is anticipated by the patent claim 4.
As to claim 5, is anticipated by the patent claim 5.
As to claim 6, is anticipated by the patent claim 6.
As to claim 7, is anticipated by the patent claim 7.
As to claim 8, is anticipated by the patent claim 8.
As to claim 9, is anticipated by the patent claim 9.
As to claim 10, is anticipated by the patent claim 13.
As to claim 11, is anticipated by the patent claim 14.
As to claim 12, is anticipated by the patent claim 15.
As to claim 13, is anticipated by the patent claim 16.
As to claim 14, is anticipated by the patent claim 17.
As to claim 15, is anticipated by the patent claim 18.
As to claim 18, is anticipated by the patent claim 10.
As to claim 19, is anticipated by the patent claim 11.
As to claim 20, is anticipated by the patent claim 12.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of co-pending Application No. 17/158573. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are not patently distinct. The instant application claims 1-20 are anticipated by claims 1-20 of the pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2012/0230652 A1 to Mirsky et al in view of US 2013/0347028 A1 to Warrick et al, and further in view of US 2011/0142417 A1 to Wilson et al.
As to claim 17, Mirsky discloses a system for content management, the system comprising: a set-top box, the set-top box including: a housing securing a signal input, a signal output, a processor, memory, and storage therein, a    busing    architecture    communicatively interconnecting the signal input, the signal output, the processor, the memory, and the storage (see fig.2, page.3, ¶0045-¶0047), the signal input configured to receive a source signal from an external source, the source signal including a stream of network programming having a plurality of time slots interposed therein, the signal output configured to forward a fully tuned signal to a display see fig.2, page.3, ¶0045-¶0047), the memory accessible to the processor, the memory including processor-executable instructions that, when executed (see fig.1-2), cause the processor to: receive a schedule from a server, the schedule including a listing of the plurality of time slots, store the schedule at the set-top box (page.3, ¶0049-¶0050, ¶0038,¶0055), receive content relative to a designated time slot from the server according to the schedule, store the content at the set-top box receive network programming on the signal input and forward the network programming to the display via the signal output (see fig.1, page.1,¶0011,¶0025, ¶0041), detect signaling data indicative of the designated time slot within the network programming, interpose the content at the designated time slot within the network programming and forward the interposed content to the display via the signal output, and following the forwarding of the interposed content, receive network programming on the signal input and forward the network programming to the display via the signal output (see fig.6, page.3, ¶0060-¶0063).
Mirsky does not explicitly disclose a set-top box located in a room at a hospitality establishment having a plurality of rooms.
Warrick discloses a set-top box located in a room at a hospitality establishment having a plurality of rooms (see fig.1; page.2, ¶0023-¶0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mirsky with the teaching as taught by Warrick in order to enable to control and/or authorize to operate the STB, PVR, TV and room control devices in guest rooms while the guest stay in the hotel.

Wilson discloses send set-top box data to the server, the settop box data including confirmation of the displayed interposed content; receive the set-top box data from the set-top box, the set-top box data including the confirmation of the displayed interposed content (see fig.3, el.308 and fig.4, fig.4, el. 408; page.2, ¶0017, ¶0055, ¶0057).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mirsky and Warrick with the teaching as taught by Wilson in order to provide advertising verification system can correlate the time the trigger occurred with an advertising schedule that playback the replacement advertisement.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2012/0230652 A1 to Mirsky et al in view of US 2013/0347028 A1 to Warrick et al, and further in view of US 2011/0142417 A1 to Wilson et al, and further in view of US Patent Pub No 2007/0266400 A1 to Rogers et al.
As to claim 18, Mirsky, Warrick and Wilson do not discloses wherein the signaling data further comprises an audio indicator.
Rogers further discloses wherein the signaling data further comprises an audio indicator (page.3, ¶0024).

As to claim 19, Rogers further discloses wherein the signaling data further comprises a visual indicator (page.3, ¶0024).
As to claim 20, Rogers further discloses wherein the signaling data further comprises a digital indicator (page.3, ¶0024).

Allowable Subject Matter
Claims 1-16 are allowed, if the non-statutory obvious type of double patenting rejection is overcome. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0376197 A1 to Gonzalez.
US 2007/0061838 A1 to Grubbs et al.
US 2010/0251289 A1 to Agarwal et al.
US 2014/0026162 A1 to Cassidy et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424